July   16,   1948


Hono Leo Ca Buckleg                       Oplnlon     196. V-637
County Attorney
Zapata County                             ~Rb9 Questions      regardinS
Zapata, Texas                                    fsrm and procedure
                                                 rsspbotlng    the ,bOrld
                                                 required   of t,he Coan-
                                                 ty Attorney.

Dear Sir:

              Reference  1s madb to        your     reoent   request
which    reads as fOllbwS9

              “On June 14, 1948, ~tbe        Commiaslon-
        ers) dourt of Zapata ‘ounty          appointed   me
        County Attorney,   subject   to      the required
        bead and rath.    Xn connection        with execut-
        ing and filing   the required        bond, I note
        whet appears to be a conflict           in the per-
        tlned   statutes 0

               “Artlole     330, ,Vernon’s Revised Civil
        3tatutes,     reads1 ‘lrroh oounty attorney
        shall   execute     a baud
        ernor in the sum of
        mrsB        with
        clent sureties
        missioners      Cou
        ed that he wll
        manner presorlbed
        he may collect       or whloh may come to his
        hands for the State or a,np county*!

              *‘Article 5998 provides  the alternatlre
        of having suoh bond made by a ‘solvent       surer
        ty company authorized    to do buslness~ in this
        State’ o

                 WArtlOlbZ1 6994 and 6090 real          aonssaar,
        tirbly    as iolIews(

                 *.Wm   bo&l of each rffloer    who 1s re-
                               &e   an offlclsl   bond
                                   OT to the State sha?!I-
Hon. Leo C, Buokleyi      page 2    (VI637)~


     be deposited with the Comptroller by the
     ft..+Xru,n,whn 9.ypmmn thhs mama., exceqt that
      of the Comptroller which shal.1 be deposited
     with the Secretary    of Statbe

            “*All   official   bonds of eountv offi-




     for   that
             “In View Of the see&@     dlsorepanog
     between the protisfons    Of Artlole    330 end
     Artlole    6CG0, I should appreoiate    your  in-
     forming meI
     “1.  TO whOmshould my b@M be payable             r-r
     the GoteMr,  or the Uounty Judge?
     “2.  nust it be approved       by the Corrmis-
     e1ofKm3’ 00urt7
     “3r W$th whom is tt to be ifled --. the
     Comptroller, the Ooanty Clerk, or both?*
           In Sutherland Statutory Construetlen,            ~01.    2,
page8 541-42-43,. we find the followingl
           Weneral and special sots may bs in
     par1 materis.~ If so, they should be con-
     strued together*     WheTb one statute   tieal.
     with a subjeot    lo general terms, and anothe
     CT deals   with a part of the asme sub eet
     in a more detailed way, the.twc nhOu! d be
     harmonized ,if posslble$    bnt ii there 1s
     any oonfliot,   the latter w/l1 prevail,      rea
     gardless lS whether It was pamed prior
     to the general stntutec unless      it a pears
     that the legls~laf8N    intended to meEe the
     general aot eentrolling.w
          Also  in the oasb OS Townsend vs Terrell,                14
SrWe(2d) 1363 tTbrr Oorc App.1 the court said;
            “It
              is only where sots are so in-
     OWdStbht   as to be irreconoilable     that
     e re eal by lrplloati~on will be indulged,
     If t&m   exists suoh aonfliot,     then there
Hon. Leo d.     Baokleg,~   page 3      (V-637)



       is a presumption     of the intention    to re-
       peal all laws and parts of laws in conflict
       with the clear    intention    of the last act.
       This is necessarily      true where both acts
       cannot stand as valid       enactments6

              “This rule of construction           has found
       frequent    and apt lllustratfon        where one of
       the supposedly      conflicting     statutes    was
       general    in its terms and the other speci-
       fic D In such a case it is universally              held
       that the specific       statute   more clearly      evi-
       dences the intention         of the Legislature      than
       the general     one, and therefore        that it will
       control.     In such a case both statutes           are
       permitted    to stand - the general          one appli-
       cable to all cases except the particular               one
       embraced in the specific         statute.     a on

            Article  330, V. C. S. deals exclusively   with
the subject   of county attorneys’  bonds, while Article
6000, V. C. S. deals with county officials’      bonds gen-
erally . In view of the foregoing,     it is our opinion
that the bond of the county attomev      should be made
payable to the Governor.     -

              In the   ca.se of Luckey    v.   Short,     20 S.W. 723,
the   court   sald:

              “While it is made by law the duty of
       the commissioners’   court to approve the
       bond of the county attorney,    no time is
       fixed   at or within which this shall  be
       done.”

             Therefore,  in view of the           foregoing,     it is our
opinion    that the bond of the county            attorney     must be ap-
proved    by the commissioners’  court.

           We are unable to find a case where the courts
have passed upon your last question     directly,  However,
in the case of Bachus v. Foster,     132 Tex. 183, 122 S.W.
 (2d) 1058 (Tex. Corn. App,) opinion   adopted in deciding
the question   of venue in a suit on a sheriff’s   bond where
the facts   showed that the bond had been filed   with the
County Clerk,    the court said:

               “As we have seen, the bond sued on
       is the official     bond of Virge Foster,    as
       sheriff    of Eastland  County*   By Article
       6866, this bond is required      to be approv-
       ed by the Commissioners     Court of Eastland
Hon. Leo C. Buckley,          page 4   (V-637)


     Cotmtyr Andyby Article     6300 of the Staf-
     utes the same is re:~uired to be *safely
     kept end recorded    by the county clerk’    of
     that oountye    It thus appears that said
     bond is required    by law to be filed  in
     Fastland  5oantyr1*

           Article    6000 ab#ve oited provides    that  all offi-
oial bonds of oountf off leers that are required        b law to
be approved by the ~omnissimers~        Courts and whle h hare
been so approved shall be safely       kept and recorded    by the
county clerk,      The County Attorney   rs, of eburee, a public
officer,  15 TmBi Jur, 385.     The Supreme Court in the Backus
oase having reoo nieed that the aou@ty offioial*s         bon& was
properly filed wifth the @mntg Olerlt, it follows           by implior-
tion that the bond shald  also be kept by him,

             Artlals    6066, V. C. 5. provides    that the bon4
of the sheriff       shall be made payable to the Ooveruor, and
Artiole    330, V. 3. 8. provides    that the bond of the eoun-
tg attorney      shall be made payable to the Governor.       Henoa,
we b~llcrc     thb hoMing    in the above quoted oaae is also
a plieablo     te the eaenty attonry*s      bond,   ThereSore, b
v Ertue or the feragQin&,      St is our opinion    that the bo lmi
OS the county atterneg       ahoola be filed    in ths orriar cd
the county olerk after       WWg approved bp the oommissione
cm* eourtr


               The official bond of the ooutity attorney
      should     ba made  ayable to the Governore    Art
      3301 t. G, 8,     8 u&a ‘bond should ba approved e y
      the Conunfss;onersi    Court+   Zuokeg va She&,    20
     SrW, 723r   The official  bona 0r thei ooumty atr
      torneg        be kept aRd Siled in the ofiioa
                 should
      of the county olerk after suoh apprsvalr    Arti~
      ele 60001 Baehus v0 Fester, 122 S,We(M)     1058r
                                         Yours very tray,




                                          Asalstant